Citation Nr: 0406361	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, described as permanent schizophrenia or major 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran has unverified active service from February 1977 
to February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2000 and March 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied entitlement service 
connection for PTSD and a psychiatric disability.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in October 2003.  A 
transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as a result of his 
active service in the Navy.  In the April 2000 rating 
decision.  In a February 2003 statement, a VA physician 
reported that he had seen the veteran five times since August 
2002.  The records of this treatment are not part of the 
claims folder.  The physician reported that the veteran 
presented a diagnostic puzzle.  He stated that he and other 
providers had considered a wide variety of diagnoses, and 
PTSD is among them.  He opined that the veteran has a 
psychiatric illness that was causing significant problems, 
but the exact diagnosis was not clear.  

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003). 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In the instant case, there is competent evidence of a current 
psychiatric disability.  The veteran has testified to a 
continuity of psychiatric symptomatology since service.  
However, there is no medical opinion as to whether the 
current psychiatric disability is related to a disease or 
injury in service.  The veteran underwent a VA psychiatric 
examination in October 1999, but the examiner commented that 
the service medical records were unavailable, and that in the 
absence of these records it was not possible to provide an 
opinion as to the relationship between the current disability 
and service.  Under these circumstances, another examination 
is required.

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  

The VCAA also requires VA to advise claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has elaborated on these obligations by adopting a regulation 
providing that it will tell claimants to supply relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
These requirements were discussed at the veteran's October 
2003 hearing.  However, it may be necessary that this notice 
to be provided by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ensure that all VCAA 
notice requirements are met in accordance 
with 38 U.S.C.A. § 5103(a); and 38 C.F.R. 
§ 3.159(b). 

2.  The RO should obtain all records of 
the veteran's psychiatric treatment at 
the VA Medical Center at Highland Drive 
for the period since October 2001.

3.  The veteran should be afforded a VA 
psychiatric examination to clarify the 
current diagnoses, and obtain an opinion 
as to the relationship between any 
current psychiatric disability and 
service.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  If the examiner determines 
that the veteran has PTSD, the examiner 
should specify the stressor(s) supporting 
the diagnosis.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability had its onset in 
service or is due to a disease or injury 
in service.  The examiner should provide 
a rationale for any opinions provided.

3.  If it is determined that the veteran 
has PTSD and that there is a link between 
the PTSD and an in-service stressor, the 
RO should attempt to obtain credible 
supporting evidence of the stressor.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

